        Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

----------------------------------------------------------------x
IN RE: GENERIC PHARMACEUTICALS                                  :
PRICING ANTITRUST LITIGATION                                    :   MDL NO. 2724
                                                                :   16-MD-2724
__________________________________________ :
                                                                :   HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:                                       :
                                                                :
Marion Diagnostic Center, LLC et al. v.                         :   Individual Case No: 18-cv-4137
McKesson Corporation et al.                                     :
                                                                :
----------------------------------------------------------------x

                                                    ORDER

                 AND NOW, this 23rd day of November 2020, upon consideration of the attached
Stipulation, it is hereby ORDERED that the Stipulation is APPROVED as follows:
        1.       Marion’s Second Amended Complaint is DISMISSED WITH PREJUDICE;
        2.       Marion expressly waives the right to bring any other action either in its own name
or in a representative capacity (i.e., as a class member), in any court, asserting the claims
dismissed by this stipulation;
        3.       Marion’s dismissal does not waive any rights Marion may have to participate in a
settlement or judgment of any other action in this MDL as a class member, subject to the terms
and conditions of such settlement or judgment;
        4.       All pending motions in this case, including Marion’s motion for leave to amend,
are DISMISSED AS MOOT;
        5.       All parties will bear their own costs; and
        6.       The Clerk of Court is directed to CLOSE Civil Action No. 18-4137.
        It is so ORDERED.

                                                                       BY THE COURT:

                                                                       /s/ Cynthia M. Rufe
                                                                       ______________________
                                                                       CYNTHIA M. RUFE, J.
        Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 2 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

----------------------------------------------------------------x
IN RE: GENERIC PHARMACEUTICALS                                  :
PRICING ANTITRUST LITIGATION                                    :   MDL NO. 2724
                                                                :   16-MD-2724
__________________________________________ :                        Individual Case No: 18-cv-04137
                                                                :
THIS DOCUMENT RELATES TO:                                       :   HON. CYNTHIA M. RUFE
                                                                :
Marion Diagnostic Center, LLC et al. v.                         :
McKesson Corporation et al.                                     :
                                                                :
----------------------------------------------------------------x

                                          JOINT STIPULATION

        WHEREAS, on September 25, 2018, Marion Diagnostic Center, LLC and Marion

Healthcare, LLC (together, “Marion”) filed a Class Action Complaint (ECF No.1) against

McKesson Corporation and McKesson Medical–Surgical Inc. (together, “McKesson”), and

several manufacturers and distributors of generic drugs (the “Manufacturer Defendants”), on

behalf of itself and a putative class of all persons or entities that have directly purchased generic

drugs from McKesson in the United States from September 25, 2014 through the present; 1

        WHEREAS, when this complaint was filed, Marion understood that it was the only

complaint in the MDL that asserted claims based on direct purchases from McKesson;

        WHEREAS, on December 21, 2018, Marion filed a First Amended Complaint (ECF

No. 23) against McKesson and the Manufacturer Defendants, on behalf of itself and the same

putative class;




1
 The Manufacturer Defendants are Ascend Laboratories, LLC; Apotex Corp.; Aurobindo Pharma USA, Inc.; Citron
Pharma, LLC; Dr. Reddy’s Laboratories, Inc.; Emcure Pharmaceuticals, Ltd.; Glenmark Pharmaceuticals, Inc.,
USA; Heritage Pharmaceuticals, Inc.; Lannett Company, Inc.; Mayne Pharma Inc.; Mylan Inc.; Mylan
Pharmaceuticals Inc.; Par Pharmaceutical Companies, Inc.; Sandoz, Inc.; Sun Pharmaceutical Industries, Inc.; Teva
Pharmaceuticals USA, Inc.; and Zydus Pharmaceuticals (USA) Inc.
         Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 3 of 10




         WHEREAS, on April 1, 2019, Marion filed a Second Amended Complaint (ECF No. 68)

against McKesson and the Manufacturer Defendants, on behalf of itself and the same putative

class;

         WHEREAS, on June 26, 2019, this Court dismissed all counts of Marion’s Second

Amended Complaint as against McKesson (ECF No. 113);

         WHEREAS, on August 15, 2019, this Court denied the Manufacturer Defendants’ motion

to dismiss Marion’s overarching conspiracy claims (ECF No. 116);

         WHEREAS, on August 28, 2020, Marion moved for leave to amend its complaint (ECF

No. 128), and attached a proposed Third Amended Complaint that asserted claims against

McKesson, the Manufacturer Defendants (except Emcure Pharmaceuticals, Inc.), and other

manufacturers of generic drugs, on behalf of itself and the same putative class;

         WHEREAS, the Indirect Reseller Plaintiffs have filed in this MDL a class action against

McKesson, other distributors of generic drugs, several manufacturers of generic drugs, and several

individuals: Reliable Pharmacy et al. v. Actavis Holdco US, Inc., et al., No. 19-cv-6044 (E.D. Pa.);

         WHEREAS, the operative complaint in Reliable Pharmacy includes claims on behalf of a

putative class of “All dispensers of drugs (including hospitals and independent pharmacies), in the

United States and its territories, that purchased the generic Drugs at Issue directly from distributor

Defendants,” including McKesson (Reliable Pharmacy ECF No. 61 ¶ 739);

         WHEREAS, a motion to dismiss is pending in Reliable Pharmacy;

         WHEREAS, on September 3, 2020, Marion entered into a stipulation with McKesson to

stay briefing on Marion’s motion for leave to amend, pending a decision on the motion to dismiss

in Reliable Pharmacy, and that stipulation was entered as an order on September 9, 2020 (ECF

No. 129);
       Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 4 of 10




       WHEREAS, due to the filing of Reliable Pharmacy, Marion is no longer the only plaintiff

in this MDL asserting claims based on direct purchases from McKesson; and

       WHEREAS, Marion no longer desires to pursue its claims itself due to the existence of a

putative class of which it believes it is a member;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

           1. Marion’s Second Amended Complaint is dismissed with prejudice;

           2. Marion expressly waives the right to bring any other action either in its own name

               or in a representative capacity (i.e., as a class member), in any court, asserting the

               claims dismissed by this stipulation;

           3. Marion’s dismissal does not waive any rights Marion may have to participate in a

               settlement or judgment of any other action in this MDL as a class member,

               subject to the terms and conditions of such settlement or judgment;

           4. All pending motions in this case, including Marion’s motion for leave to amend,

               are moot; and

           5. All parties will bear their own costs.

       IT IS SO STIPULATED.

Dated: November 19, 2020

                                              By /s/ Henry C. Quillen
                                                 Henry C. Quillen
                                                 hquillen@whatleykallas.com
                                                 WHATLEY KALLAS LLP
                                                 159 Middle St., Suite 2C
                                                 Portsmouth, NH 03801
                                                 Telephone: +1-603-294-1591
                                                 Fascimile: +1-800-922-4851
Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 5 of 10




                                Joe R. Whatley, Jr.
                                jwhatley@whatleykallas.com
                                Edith M. Kallas
                                ekallas@whatleykallas.com
                                152 West 57th Street, 41st Floor
                                New York, NY 10019
                                Telephone: +1-212-447-7060
                                Fascimile: +1-800-922-4851

                                R. Stephen Berry
                                sberry@berrylawpllc.com
                                BERRY LAW PLLC
                                1100 Connecticut Avenue, NW
                                Suite 645
                                Washington, D.C. 20006
                                Telephone: +1-202-296-3020
                                Fascimile: +1-202-296-3038

                                Attorneys for the Marion Plaintiffs


                             By /s/ Abram Ellis
                                Abram Ellis
                                aellis@stblaw.com
                                Sara Razi
                                sara.razi@stblaw.com
                                SIMPSON THATCHER & BARTLETT LLP
                                900 G. St., NW
                                Washington, D.C. 20001
                                Telephone: +1-202-636-5500
                                Facsimile: +1-202-636-5502

                                Attorneys for McKesson Corporate and
                                McKesson Medical-Surgical Inc.
      Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 6 of 10




/s/ James W. Matthews                   /s/ W. Gordon Dobie
James W. Matthews                       W. Gordon Dobie
Katy E. Koski                           WINSTON & STRAWN LLP
John F. Nagle                           35 W. Wacker Dr.
FOLEY & LARDNER LLP                     42nd Floor
111 Huntington Avenue                   Chicago, IL 60601
Boston, Massachusetts 02199             Tel: (312) 558-5600
Tel: (617) 342-4000                     Fax: (312) 558-5700
Fax: (617) 342-4001                     wdobie@winston.com
jmatthews@foley.com
kkoski@foley.com
                                        Counsel for Defendant Ascend Laboratories,
jnagle@foley.com
                                        LLC
James T. McKeown
Elizabeth A. N. Haas
Kate E. Gehl
FOLEY & LARDNER LLP                     /s/ Wayne A. Mack
777 E. Wisconsin Avenue                 Wayne A. Mack
Milwaukee, WI 53202
                                        Sean P. McConnell
Tel: (414) 271-2400
                                        Sarah O’Laughlin Kulik
Fax: (414) 297-4900
                                        DUANE MORRIS LLP
jmckeown@foley.com
ehaas@foley.com                         30 S. 17th Street
kgehl@foley.com                         Philadelphia, PA 19103
                                        Tel: (215) 979-1000
Steven F. Cherry                        wamack@duanemorris.com
April N. Williams                       spmcconnell@duanemorris
Claire Bergeron                         sckulik@duanemorris.com
WILMER CUTLER PICKERING
HALE AND DORR LLP                       Counsel for Defendant Aurobindo Pharma
1875 Pennsylvania Avenue, NW            USA, Inc.
Washington, D.C. 20006
Tel: (202) 663-6000
Fax: (202) 663-6363
steven.cherry@wilmerhale.com
april.williams@wilmerhale.com           /s/ Steven E. Bizar
claire.bergeron@wilmerhale.com          Steven E. Bizar
                                        John P. McClam
Terry M. Henry                          Tiffany E. Engsell
Melanie S. Carter                       DECHERT LLP
BLANK ROME LLP                          2929 Arch Street
One Logan Square                        Philadelphia, PA 19104-2808
130 North 18th Street                   Tel: (215) 994-2000
Philadelphia, PA 19103                  Fax: (215) 994-2222
Tel: (215) 569-5644                     steven.bizar@dechert.com
Fax: (215) 832-5644                     john.mcclam@dechert.com
THenry@blankrome.com
                                        tiffany.engsell@dechert.com
MCarter@blankrome.com
Counsel for Defendant Apotex Corp.      Counsel for Defendant Citron Pharma, LLC
      Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 7 of 10




/s/ Roger B. Kaplan                     /s/ Steven A. Reed
Roger B. Kaplan                         Steven A. Reed
Jason Kislin                            R. Brendan Fee
Aaron Van Nostrand                      Melina R. DiMattio
GREENBERG TRAURIG, LLP                  MORGAN, LEWIS & BOCKIUS LLP
500 Campus Drive, Suite 400             1701 Market Street
Florham Park, NJ 07931                  Philadelphia, PA 19103
Tel: (973) 360-7900                     Tel: (215) 963-5000
Fax: (973) 295-1257                     Fax: (215) 963-5001
kaplanr@gtlaw.com                       steven.reed@morganlewis.com
kislinj@gtlaw.com                       brendan.fee@morganlewis.com
vannostranda@gtlaw.com                  melina.dimattio@morganlewis.com

Brian T. Feeney                         Wendy West Feinstein
GREENBERG TRAURIG, LLP                  MORGAN, LEWIS & BOCKIUS LLP
1717 Arch Street, Suite 400             One Oxford Centre
Philadelphia, PA 19103                  32nd Floor
Tel: (215) 988-7812                     Pittsburgh, PA 15219
Fax: (215) 717-5265                     Tel: (412) 560-3300
feeneyb@gtlaw.com                       Fax: (412) 560-7001
                                        wendy.feinstein@morganlewis.com
Counsel for Defendant Dr. Reddy’s
Laboratories, Inc.                      Counsel for Defendant Glenmark
                                        Pharmaceuticals Inc., USA


/s/ James E. Tyrrell, Jr.
James E. Tyrrell, Jr., Esq.
SILLS CUMMIS & GROSS P.C.
One Riverfront Plaza
Newark, N.J. 07102
Tel: (973) 643-7000
jtyrrell@sillscummis.com

Counsel for Defendant Emcure
Pharmaceuticals, Ltd.
      Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 8 of 10




/s/ Edward B. Schwartz                        /s/ Brian J. Smith
Edward B. Schwartz                            Michael Martinez
Andrew C. Bernasconi                          Steven Kowal
REED SMITH LLP                                Lauren Norris Donahue
1301 K Street, NW                             Brian J. Smith
Suite 1000 East Tower                         K&L GATES LLP
Washington, DC 20005                          70 W. Madison St., Suite 3300
Tel: (202) 414-9200                           Chicago, IL 60602
eschwartz@reedsmith.com                       Tel. 312-372-1121
abernasconi@reedsmith.com                     Fax 312-827-8000
                                              michael.martinez@klgates.com
Nicholas V. Albu                              steven.kowal@klgates.com
REED SMITH LLP                                lauren.donahue@klgates.com
7900 Tysons One Place                         brian.j.smith@klgates.com
Suite 500
Mclean, VA 22102                              Counsel for Defendant Mayne Pharma Inc.
Tel: (703) 641-4200
nalbu@reedsmith.com

Counsel for Defendant Heritage
Pharmaceuticals, Inc.


/s/ Gerald E. Arth                            /s/ Jeffrey C. Bank
Gerald E. Arth                                Jeffrey C. Bank
Ryan T. Becker                                Seth C. Silber
Nathan M. Butcher                             WILSON SONSINI GOODRICH &
FOX ROTHSCHILD LLP                            ROSATI, PC
2000 Market Street, 20th Floor                1700 K Street, NW Fifth Floor
Philadelphia, PA 19103                        Washington, DC 20006
Tel: (215) 299-2000                           Telephone: (212) 497-7761
Fax: (215) 299-2150                           jbank@wsgr.com
garth@foxrothschild.com                       ssilber@wsgr.com
rbecker@foxrothschild.com
nbuchter@foxrothschild.com                    Chul Pak
                                              Mikaela E. Evans-Aziz
Julia Chapman                                 WILSON SONSINI GOODRICH &
DECHERT LLP                                   ROSATI, PC
2929 Arch St                                  1301 Avenue of the Americas 40th Floor
Philadelphia, PA 19104                        New York, New York 10019
Tel: (215) 994-2000                           Telephone: (212) 497-7726
Fax: (215) 994-2222                           cpak@wsgr.com
julia.chapman@dechert.com                     mevansaziz@wsgr.com

Counsel for Defendant Lannett Company, Inc.   Counsel for Defendants Mylan Inc., Mylan
                                              Pharmaceuticals, Inc.
      Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 9 of 10




/s/ John E. Schmidtlein                    /s/ John M. Taladay
John E. Schmidtlein                        John M. Taladay
Sarah F. Kirkpatrick                       Erik T. Koons
WILLIAMS & CONNOLLY LLP                    Stacey L. Turner
725 Twelfth Street, N.W.                   Christopher P. Wilson
Washington, DC 20005                       BAKER BOTTS LLP
Tel: (202) 434-5000                        700 K Street NW
Fax: (202) 434-5029                        Washington, DC 20001
jschmidtlein@wc.com                        Tel: (202) 639-7700
skirkpatrick@wc.com                        Fax: (202) 639-7890
                                           john.taladay@bakerbotts.com
Counsel for Defendant Par Pharmaceutical   erik.koons@bakerbotts.com
Companies, Inc.                            stacy.turner@bakerbotts.com
                                           christopher.wilson@bakerbotts.com

                                           Lauri A. Kavulich
/s/ Saul P. Morgenstern                    Ann Lemmo
Saul P. Morgenstern                        CLARK HILL PLC
Margaret A. Rogers                         Two Commerce Square
Ada Añon                                   2001 Market Street
Kathryn L. Rosenberg                       Suite 2620
ARNOLD & PORTER KAYE SCHOLAR LLP           Philadelphia, PA 19103
250 West 55th Street                       Tel: (215) 640-8500
New York, New York 10019                   Fax: (215) 640-8501
Tel: (212) 836-8000                        lkavulich@clarkhill.com
Fax: (212) 836-8689                        alemmo@clarkhill.com
saul.morgenstern@arnoldporter.com
margaret.rogers@arnoldporter.com           Lindsay S. Fouse
ada.anon@arnoldporter.com                  CLARK HILL PLC
kathryn.rosenberg@arnoldporter.com         One Oxford Centre
                                           301 Grant Street, 14th Floor
Laura S. Shores                            Pittsburgh, PA 15219
ARNOLD & PORTER KAYE SCHOLAR LLP           Tel: (412) 394-7711
601 Massachusetts Avenue, NW               Fax: (412) 394-2555
Washington, DC 20001                       lfouse@clarkhill.com
Tel: (202) 942-5000
Fax: (202) 942-5999                        Counsel for Defendants Sun Pharmaceutical
laura.shores@apks.com                      Industries, Inc. and Taro Pharmaceuticals
                                           U.S.A., Inc.
Counsel for Defendant Sandoz Inc.
     Case 2:16-md-02724-CMR Document 1605 Filed 11/23/20 Page 10 of 10




/s/ J. Gordon Cooney, Jr.               /s/ Jason R. Parish
J. Gordon Cooney, Jr.                   Jason R. Parish
John J. Pease III                       BUCHANAN INGERSALL & ROONEY PC
Alison Tanchyk                          1700 K Street, NW, Suite 300
William T. McEnroe                      Washington, D.C. 20006
MORGAN, LEWIS & BOCKIUS LLP             Tel: (202) 452-7900
1701 Market Street                      Fax: (202) 452-7989
Philadelphia, PA 19103                  jason.parish@bipc.com
Tel: (215) 963-5000
Fax: (215) 963-5001                     Bradley J. Kitlowski
gordon.cooney@morganlewis.com           BUCHANAN INGERSALL & ROONEY PC
john.pease@morganlewis.com              Union Trust Building
alison.tanchyk@morganlewis.com          501 Grant Street, Suite 200
william.mcenroe@morganlewis.com         Pittsburgh, PA 15219
                                        Tel: (412) 562-8800
Amanda B. Robinson                      bradley.kitlowski@bipc.com
MORGAN, LEWIS & BOCKIUS LLP
1111 Pennsylvania Avenue, NW            Counsel for Defendant Zydus
Washington, D.C. 20004                  Pharmaceuticals (USA) Inc.
Tel: (202) 739-3000
Fax: (202) 739-3001
amanda.robinson@morganlewis.com

Counsel for Defendant Teva
Pharmaceuticals USA, Inc.
